WOODSON, J.
— This case was submitted by agreement of parties, with the case of State ex rel. Pacific Mutual Life Insurance Company v. Grimm, decided at this term by the court, In Banc, and reported at page 135 of this report.
The facts - of. the two cases are in all essential respects the same, and consequently the conclusions reached in that case are controlling in this one. We, therefore, deny the peremptory writ of prohibition, and quash the preliminary rule heretofore issued.
All concur except Valliant, G. J., and Graves, J., who dissent in a separate opinion by Graves, J.